Order of the Surrogate’s Court of Westchester county denying motion of executors to discontinue the accounting proceeding so far as it relates to Leonard Kebler affirmed, with ten dollars costs and disbursements payable out of the estate. The claimed equitable considerations or defenses which the executors wish to assert against the contention of Kebler can be litigated before the surrogate. (Surr. Ct. Act, § 40; Matter of Mount, 185 N. Y. 162.) Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ., concur.